UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54540 AnythingIT, Inc. (Name of registrant as specified in its charter) Delaware 22-3767312 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17-09 Zink Place, Unit 1, Fair Lawn, NJ (Address of principal executive offices) (Zip Code) (877) 766-3050 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 36,510,238 shares of common stock are issued and outstanding as of April 26, 2013. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Various statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived from utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● fluctuations in inventory value, ● declining prices of new computer equipment, ● our dependence on sales to the Federal government or to prime contractors for the Federal government, ● our ability to effectively compete, ● possible need to raise additional capital, ● our dependence on a few significant customers, ● the lack of a liquid market for our common stock, ● our ability to hire and retain sufficient qualified personnel, ● possible material weaknesses in our disclosure controls and internal control over financial reporting, ● our system implementation may not be effective, ● risks of integrating acquisitions into our company, and ● the highly competitive nature of our business. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report and our other filings with the Securities and Exchange Commission in their entirety. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION We maintain our web site at www.anythingit.com. Information on this web site is not a part of this report. All share and per share information contained herein gives effect to a 1:3 reverse stock split effective in June 2012. Unless specifically set forth to the contrary, when used in this report the terms “AnythingIT", the “Company,” "we", "us", "our" and similar terms refer to AnythingIT, Inc., a Delaware corporation, “fiscal 2013” refers to the year ending June 30, 2013 and “fiscal 2012” refers to the year ended June 30, 2012. 3 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ANYTHINGIT, INC. Balance Sheets March 31, 2013 June 30, 2012 (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts Inventories Deferred financing costs - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY/(DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses Customer deposits Current portion of capital lease payable Current portion of deferred rent - Deferred revenues Current portion of notes payable Total current liabilities Long term debt: Note payable bank Capital lease payable - Deferred rent - Convertible notes payable net of debt discount of $0 and $48,294, respectively Total long-term debt Total Liabilities Shareholders' Equity/(Deficit) Preferredstock - $.01 par value, 5,000,000 shares authorized; none outstanding - - Common stock - $.01 par value, 200,000,000 shares authorized; 36,510,238 and 36,190,238 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity/(deficit) ) Total liabilities and shareholders' equity/(deficit) $ $ See accompanying notes to unaudited financial statements. 4 TABLE OF CONTENTS ANYTHINGIT, INC. Statements of Operations For the Three Months and Nine Months Ended March 31, 2013 and 2012 (Unaudited) Three months ended March 31, Nine months ended March 31, Net sales $ Cost of sales Gross profit Operating Expenses Selling, general and administration Operating income (loss) Other income (expense) : Interest expense, net of interest income of $268, $685 ,$1,487 and $5,156, respectively ) Income (loss) before income taxes ) Provision for income taxes ) Net Income (loss) $ ) $ ) $ ) $ ) Net income (loss) per common share: Basic: $ ) $ ) $ ) $ ) Diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic Weighted average common shares outstanding diluted See accompanying notes to unaudited financial statements. 5 TABLE OF CONTENTS ANYTHINGIT, INC. Statements of Cash Flows For the Nine Months Ended March 31, 2013 and 2012 (Unaudited) OPERATING ACTIVITIES Net Income (loss) $ ) $ ) Adjustments to reconcile net income (loss) from operations to net cash provided by (used in)operating activities Depreciation Amortization of debt discount Amortization of deferred financing costs Reduction in allowance for doubtful accounts ) ) Amortization of stock based compensation Change in operating assets and liabilities Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses ) Deferred rent - Deferred revenue Customer deposits Net cash (used in) provided by operating activities ) INVESTING ACTIVITIES Purchases of property and equipment ) ) Increase in restricted cash ) - Decrease in security deposits ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Advances on capital lease obligations - Payments on capital leases ) ) Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ SUPPLEMENTAL CASH FLOW INFORMATION Cash payments during the year for : Interest $ $ Income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING: Stock issued to pay interest on notes $ $ See accompanying notes to unaudited financial statements. 6 TABLE OF CONTENTS AnythingIT, Inc. NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 NOTE 1. – DESCRIPTION OF OUR BUSINESS. AnythingIT, Inc. (the “Company”) is a provider of green technology solutions, managing the equipment disposition needs of our government and commercial clients by buying, reselling, or recycling, in an environmentally and regulatory compliant manner, computers and other technology hardware. By delivering cost effective asset management solutions and capitalizing on our knowledge and relationships in the industry, we believe that we are able to maximize the technology dollars of our clients. Our focus is on executing and managing secure, compliant end-of-life information technology (“IT”) asset management and disposition services. As part of our services, we provide a comprehensive asset management system or interface with our clients existing asset management systems with the goal of providing clear audit trail of the asset and enabling our clients the ability to assess shipping or disposal status, take inventory and generate settlement reports for every returned asset. Additionally, we are focused on partnering with veterans either through providing employment opportunities directly or through our continuing support of Work Vessels For Veterans. The Company maintains its principal office in Fair Lawn, New Jersey and has operating facilities in Fair Lawn New Jersey and Tampa Florida. NOTE 2. – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES. Basis of Presentation The unaudited financial statements included in this report have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission for interim reporting and include all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation. Additionally, we have reclassified freight fees charged to customers into Net Sales for all periods presented. Previously these charges were reflected as a contra in Cost of Sales. These financial statements have not been audited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations for interim reporting. The Company believes that the disclosures contained herein are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the financial statements and notes thereto for the year ended June 30, 2012 on the Company’s Annual Report on Form 10-K. The financial data for the nine month period presented may not necessarily reflect the results to be anticipated for the complete year ending June 30, 2013. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Significant estimates for the periods reported include the allowance for doubtful accounts which is based on an evaluation of our outstanding accounts receivable including the age of amounts due, the financial condition of our specific customers, knowledge of our industry segment and historical bad debt experience. This evaluation methodology has proved to provide a reasonable estimate of bad debt expense in the past and the Company intends to continue to employ this approach in our analysis of collectability. 7 TABLE OF CONTENTS Assumptions and estimates employed in these areas are material to our reported financial condition and results of operations. Actual results could differ from these estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. The credit risk associated with cash equivalents is considered low due to the credit quality of the issuers of the financial instruments. Restricted Cash The Company maintains certain cash accounts that are restricted from general use. At March 31, 2013, the Company has a $60,000 certificate of deposit that collateralizes a letter of credit we have entered into for a new facility in Tampa, Florida. Additionally, in accordance with our R2 certification we need to have a separate account to ensure a proper winding down of any facility, should that ever be necessary. As of March 31, 2013 and June 30, 2012, the balance in that restricted account was $30,496 and $30,387, respectively. Concentration of Credit Risk The Company maintains cash in financial institutions insured by the Federal Deposit Insurance Corporation (“FDIC”). As of March 31, 2013 and June 30, 2012, the Company had approximately $0 and $400,000 that exceeds the protected limits under FDIC and the Dodd-Frank Act. The Company had not experienced any losses in such accounts. Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts based on the expected collectability of its accounts receivable. The Company performs credit evaluations of significant customers and establishes an allowance for doubtful accounts based on the aging of receivables, payment performance factors, historical trends and other information. In general, the Company reserves 2% of the receivables outstanding 31 to 60 days, 5% of the receivables outstanding 61 to 90 days and 20% of the receivables outstanding more than 90 days. The Company evaluates and revises the reserve on a quarterly basis based on a review of specific accounts outstanding and our history of uncollectible accounts. As of March 31, 2013 and June 30, 2012, the Company recorded $30,511 and $64,065, respectively of allowance for doubtful accounts. Inventories Inventories, consisting of used computer equipment, is stated at the lower of cost or market. The Company reviews inventory for excess or obsolete inventory and writes-down obsolete or otherwise unmarketable inventory to its estimated net realizable value. No allowance is necessary at March 31, 2013 and June 30, 2012. Unprocessed inventory is shipped to the Company’s facilities and is considered to be end-of-life. The Company does not place a valuation on unprocessed inventory until it is received into the processing queue whereby it is tested and inventoried. Only after this process occurs can the Company provide final valuation in the form of purchase orders for equipment acquisitions and issue a Certificate of Indemnification confirming transfer of ownership and liability. This process normally takes between 30 to 60 days from the time of receipt to the Company’s warehouse. Due to the implementation of a new fully automated management system, we experienced certain process slowdowns during the six months ended December 31, 2012 that caused a buildup of orders to be processed in our operation. We resolved our process challenges and have increased throughput to targeted levels. As a result, we currently have 90 days of orders waiting to be processed at our main facility in New Jersey and expect to be back to normal production levels during the fourth quarter of fiscal 2013. 8 TABLE OF CONTENTS Property and equipment The Company records property, equipment and leasehold improvements at historical cost. Expenditures for maintenance and repairs are recorded to expense; additions and improvements are capitalized. The Company generally provides for depreciation using the straight-line method at rates that approximate the estimated useful lives of the assets. Leasehold improvements are amortized on a straight-line basis over remaining term of the lease of twelve years. Asset Classification Estimated Useful Life (years) Computers and software 3 Equipment 3 to 5 Furniture and fixtures 5 to 7 March 31, 2013 June 30, 2012 Software $ $ Furniture and fixtures Equipment Capital leased equipment Leasehold improvements Less: Accumulated depreciation ) ) Property and Equipment, net $ $ Depreciation for the nine month periods ended March 31, 2013 and 2012 was $53,854 and $49,253, respectively. Revenue Recognition For product sales, the Company recognizes revenue at the time products are shipped and title is transferred, which is in accordance with the stated shipping terms. Revenue is recognized in accordance with these shipping terms so long as a purchase order, electronic, written or phone commitment has been received or a contract has been executed, there are no uncertainties regarding customer acceptance, the sales price is fixed and determinable and collectability is deemed probable. If uncertainties exist regarding customer acceptance or collectability, revenue is recognized when those uncertainties have been resolved. The Company provides a limited as-is warranty on some of its products. The Company analyzes its estimated warranty costs and provides an allowance as necessary, based on experience. At March 31, 2013 and June 30, 2012, a warranty reserve was not considered necessary. The Company is party to some transactions whereby a customer will sell us equipment for a fixed price which we in-turn broker downstream for a fixed price. Based upon the parameters of the transaction, including the nature of the risk and control by the Company, these sales may be recorded on a gross or net basis. Service fees are recognized once the services have been performed and the results reported to the client. These services are data destruction, inventory management, auditing and logistics. In those circumstances where the Company disposes of the client’s product, or purchases the product from the client for resale, the product is placed into inventory at cost, until sold. 9 TABLE OF CONTENTS Shipping and Handling Costs Shipping costs are included in cost of sales, whereas amounts charged to customers for shipping is included in net sales. Cost of Sales Cost of sales includes cost of equipment, testing, freight, warehouse salaries, and technicians. Earnings Per Share The Company adopted Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) ASC 260, Earnings Per Share. Basic earnings (loss) per share is based on the weighted effect of all common shares issued and outstanding and is calculated by dividing net income (loss) available to common stockholders by the weighted average shares outstanding during the period. Diluted earnings per share is calculated by dividing net income available to common stockholders by the weighted average number of common shares used in the basic earnings per share calculation plus the number of common shares, if any, that would be issued assuming conversion of all potentially dilutive securities outstanding Shares potentially issuable were as follows: March 31, 2013 March 31, 2012 Stock Options Warrants Convertible Notes For the three and nine months ended March 31, 2013 and 2012 the Company reported a net loss. The impact of additional shares would be anti-dilutive, and, as such, the basic and diluted shares are the same for those periods. Income Taxes Under the asset and liability method prescribed under ASC 740, Income Taxes, the Company uses the liability method of accounting for income taxes. The liability method measures deferred income taxes by applying enacted statutory rates in effect at the balance sheet date to the differences between the tax basis of assets and liabilities and their reported amounts on the financial statements. The resulting deferred tax assets or liabilities are adjusted to reflect changes in tax laws as they occur. A valuation allowance is provided when it is more likely than not that a deferred tax asset will not be realized. The Company recognizes the financial statement benefit of an uncertain tax position only after considering the probability that a tax authority would sustain the position in an examination. For tax positions meeting a "more-likely-than-not" threshold, the amount recognized in the financial statements is the benefit expected to be realized upon settlement with the tax authority. For tax positions not meeting the threshold, no financial statement benefit is recognized. As of March 31, 2013 and 2012, the Company has had no uncertain tax positions. The Company recognizes interest and penalties, if any, related to uncertain tax positions as general and administrative expenses. The Company currently has no federal or state tax examinations nor has it had any federal or state examinations since its inception. All of the Company's tax years are subject to federal and state tax examination. Share-Based Payments The Company recognizes share-based compensation expense in connection with our share-based awards, net of an estimated forfeiture rate and therefore only recognizes compensation cost for those awards expected to vest over the service period of the award. The Company accounts for the grant of stock and warrants awards to employees in accordance with ASC Topic 718, Compensation – Stock Compensation (ASC 718). ASC 718 requires companies to recognize in the statement of operations the grant-date fair value of warrants and stock options and other equity based compensation. The Company utilizes a Black-Scholes option pricing model to estimate the fair value of our stock options. Calculating share-based compensation expense requires the input of highly subjective judgment and assumptions, including estimates of expected life of the award, stock price volatility, forfeiture rates and risk-free interest rates. The assumptions used in calculating the fair value of share-based awards represent our best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and the Company uses different assumptions, our share-based compensation expense could be materially different in the future. 10 TABLE OF CONTENTS The Company accounts for non-employee share-based awards in accordance with the measurement and recognition criteria of ASC Topic 505-50, Equity-Based Payments to Non-Employees (ASC 505-50). The Company estimates the fair value of stock options by using the Black-Scholes option pricing model. For the three months ending March 31, 2013 and 2012, total stock-based compensation was $51,050 and $263,576, respectively. For the nine months ending March 31, 2013 and 2012, total stock-based compensation was $212,324 and $522,596, respectively. The Company granted stock options to purchase 2,893,338 shares of common stock and issued 333,334 restricted shares of common stock in December 2011. The Company granted stock options to purchase 666,667 shares of common stock in March 2012 and issued 666,667 restricted shares of common stock in January 2012. The Company issued 60,000 restricted shares of common stock in November 2012. The Company issued 60,000 restricted shares of common stock in February 2013. Financial Instruments In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820), “Improving Disclosures about Fair Value Measurements” (“ASU No. 2010-06”). ASU No. 2010-06 requires new disclosures about significant transfers in and out of Level 1 and Level 2 fair value measurements and the reasons for such transfers and in the reconciliation for Level 3 fair value measurements, the requirement to disclose separately information about purchases, sales, issuances and settlements. The Company adopted the provisions of ASU No. 2010-06 on January 1, 2010, except for disclosures about purchases, sales, issuances and settlements in the reconciliation for Level 3 fair value measurements. Those disclosures were effective for financial statements issued for fiscal years beginning after December 15, 2010. The impact of its adoption on the Company’s financial statements was not material. Cash and cash equivalents, accounts receivable, prepaid expenses and other current assets, accounts payable, accrued expenses, and customer deposits are reflected in the balance sheets at cost, which approximates fair value because of the short-term maturity of these instruments. Advertising Advertising costs are charged to operations when incurred. During the three month periods ended March 31, 2013 and 2012, the Company incurred approximately $0 and $4,000, respectively in advertising expense. During the nine month periods ended March 31, 2013 and 2012, the Company incurred approximately $14,000 and $20,000, respectively in advertising expense. Reclassifications Certain prior period balances have been reclassified to conform to the current year’s presentation. These reclassifications had no impact on previously reported results of operations or stockholders’ equity. In addition to standard balance sheet and income statement reclassifications, the Company had reclassifications to capital leases of equipment leased previously categorized as operating leases, with consistent application in all periods. The Company had determined a few of its sales contracts should be treated as agency sales and as such reported on a net revenue versus gross revenues basis, consistently applied. Additionally, the Company reflected freightfees charged for logistics in net sales, which had previously been treated as a contra cost of sale item, consistently applied. The Company did not deem any of these reclassifications to be material. 11 TABLE OF CONTENTS New Accounting Standards The Company has adopted all recently issued accounting pronouncements. The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on the financial position or results of operations of the Company. NOTE 3. - ACCOUNTS RECEIVABLE. Accounts receivable consisted of the following at March 31, 2013 and June 30, 2012: March 31, 2013 June 30, 2012 Accounts Receivable $ $ Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ NOTE 4. - INVENTORIES. Inventories consisted of finished goods at March 31, 2013 and June 30, 2012. At March 31, 2013 and June 30, 2012, the balance is $64,203 and $141,087, respectively. NOTE 5. – CAPITAL LEASE OBLIGATIONS. The Company has entered into several capital lease obligations to purchase equipment for operations. The Company has the option to purchase the equipment at the end of the lease agreement for one dollar. The underlying assets and related depreciation were included in the appropriate fixed asset category and related accumulated depreciation account. Property and equipment includes the following amounts for leases that have been capitalized as of March 31, 2013 and June 30, 2012: Useful Life (Years) March 31, June 30, Equipment 3 - 5 $ $ Software 5 Less: Accumulated depreciation ) ) Capital Leased Equipment, net $ $ 12 TABLE OF CONTENTS Future minimum payments required under capital leases at March 31, 2013, are as follows: March 31, 2013 FY 2013 $ FY 2014 FY 2015 FY 2016 FY 2017 Thereafter - Total future payments Less: Amount representing interest Present value of future minimum payments Less: Current portion Long term portion $ NOTE 6. – RELATED PARTY TRANSACTIONS. Amounts outstanding under a loan and line of credit from a bank (Note 8) are personally guaranteed by officers of the Company. NOTE 7. – ACCRUED EXPENSES. Accrued expenses represent obligations that apply to the reported period and have not been billed by the provider or paid by the Company. At March 31, 2013 and June 30, 2012, accrued expenses consisted of the following: March 31, 2013 June 30, 2012 Accrued interest $ $ Wages and vacation Commission Professional fees Orders in process - Other $ $ 13 TABLE OF CONTENTS NOTE 8. – LONG TERM DEBT. March 31, 2013 June 30, 2012 Loan payable to TD Banknorth maturing in October 2018 payable with varying monthly installments including interest at approximately 5.25% per annum, secured by all assets of the Company $ $ Line payable to American Express payable with varying monthly installments including interest at approximately 9.49% per annum, secured by all assets of the Company 12% Convertible Promisory notes $500,000 principal net of debt discount of $0 and $48,294 at March 31, 2013 and June 30, 2012, respectively Less : Current portion $ $ Loan Payable – TD Banknorth On July 2, 2001 the Company entered into a loan agreement for the principal amount of $100,000, maturing in October 2018 payable with varying monthly installments including interest at approximately 5.25% per annum, secured by all assets of the Company. At March 31, 2013 and June 30, 2012, the balance is $31,067 and $33,498, respectively. Line of Credit Payable – American Express The Company obtained a business capital line from American Express in the amount of $63,200. The line is payable in varying monthly installments including interest at approximately 9.49% per annum. The line is secured by all assets of the Company. At March 31, 2013 and June 30, 2012, the balance is $32,959 and $35,177, respectively. 12% Convertible Promissory Notes In January 2011 and February 2011 the Company issued and sold $550,000 principal amount 12% convertible promissory notes in a private offering resulting in net proceeds of $495,000 after $55,000 fee paid to placement agent. The notes are unsecured and pay interest at 12% per annum, in arrears, in shares of our common stock valued at $0.30 per share. The notes mature on December 31, 2013, provided, however, that in our sole option we may extend the maturity date until December 31, 2014 if the note is not converted by December 31, 2013. The notes are convertible at any time at the option of the holder into shares of our common stock at a conversion price of $0.30 per share. At any time that the closing price of our common stock on any exchange on which it might be listed or in the over the counter market equals or exceeds $0.60 per share for 20 consecutive trading days, we have the right to convert the notes into shares of our common stock at a conversion price of $0.30 per share. The conversion price of the notes is subject to proportional adjustment in the event of stock splits, dividends, recapitalizations and similar corporate events. Presently, these notes are convertible into an aggregate of 1,666,668 shares of our common stock. At March 31, 2013 and June 30, 2012, the Company had $14,795 and $29,753, respectively in accrued interest on the notes. On December 31, 2011 $60,937 of accrued interest was converted to 203,125 shares of common stock at $0.30. On January 17, 2012, one of the noteholders of the 12% convertible promissory notes converted $50,000 plus accrued interest of $263 into 167,544 shares of common stock. On December 31, 2012, $60,000 of accrued interest was converted to 200,000 shares of common stock at $0.30. Debt Discount In connection with the 12% convertible promissory notes offering, we issued the purchasers Series C Warrants to purchase an aggregate of 733,335 shares of our common stock at an exercise price of $0.45 per share. The exercise price of the Series C warrant is subject to adjustment in the event of stock splits, dividends, recapitalizations and similar corporate events. In accordance with ASC 470, the Company has analyzed the beneficial nature of the conversion terms and determined that a beneficial conversion feature (BCF) existed as of February 10, 2011. The Company calculated the value of the BCF using the intrinsic method as stipulated in ASC 470. Based on the stock price on the day of commitment, the discount as agreed to in the note, and the number of convertible shares, and the value of the warrants included in the units, the total discount was valued at $165,579. The Company used the Black-Scholes option pricing model to value the warrants included in the convertible units. Included in the assumptions of this calculation, the Company used a risk-free rate of 0.85% (based on the US Treasury note yield), three year maturity, volatility of 84.0% (based on the daily historical performance of a comparable Company’s stock over two years from the commitment date), and a strike price of $0.45. 14 TABLE OF CONTENTS In accordance with ASC 470, the Company is amortizing the BCF and relative fair value of the warrants over the two year term of the note. The notes have a prepayment option for the Company, after January 1, 2013, with a 20 day notice to the holders. As such, the Company is amortizing the discount over the two year period. For the three months ended March 31, 2013 and 2012 the Company recognized $6,899 and $20,698, respectively of amortization expense. For the nine months ended March 31, 2013 and 2012 the Company recognized $48,294 and $62,092, respectively of amortization expense. As of March 31, 2013 and June 30, 2012 the discount had a carrying value of $0 and $48,294, respectively. In accordance with ASC 470, the Company is amortizing the deferred financing costs over the two year term of the note. For the nine months ending March 31, 2013 and 2012, the Company had recognized $27,986 and $39,084 of interest expense, respectively, resulting in a carrying value of $0 and $27,986 at March 31, 2013 and June 30, 2012, respectively. NOTE 9. – STOCKHOLDERS’ EQUITY. Our authorized capital stock consists of 200,000,000 shares of common stock, $0.01 par value per share, and 5,000,000 shares of preferred stock, par value $0.01 per share. As of March 31, 2013 and June 30, 2012, there are 36,510,238 and 36,190,238 shares of common stock issued and outstanding, respectively. There are no shares of preferred stock issued and outstanding. Common stock Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Holders of common stock are entitled to share in all dividends that the Board of Directors, in its discretion, declares from legally available funds. In the event of our liquidation, dissolution or winding up, subject to the preferences of any shares of our preferred stock which may then be outstanding, each outstanding share entitles its holder to participate in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. 15 TABLE OF CONTENTS Holders of common stock have no conversion, preemptive or other subscription rights, and there are no redemption provisions for the common stock. The rights of the holders of common stock are subject to any rights that may be fixed for holders of preferred stock, when and if any preferred stock is authorized and issued. All outstanding shares of common stock are duly authorized, validly issued, fully paid and non-assessable. On December 22, 2011, the Company entered into an employment agreement with its Chief Financial Officer. As part of the agreement the Company issued 333,334 shares of the Company’s restricted common stock, granted under the 2010 Equity Compensation Plan. The shares were valued at $120,000, the fair market value at the date of grant for the Company’s common stock as reported on the OTC Bulletin Board. As of March 31, 2013, all 333,334 of the shares vested and the Company recognized $0 in compensation expense related to these shares during the three months ended March 31, 2013 and $60,000 in compensation expense related to these shares during the nine months ended March 31, 2013. On December 31, 2011, the Company issued 203,125 shares of our common stock to satisfy accrued interest of $60,937 to the three noteholders of the 12% convertible promissory notes (Note 7). On January 3, 2012 the Company entered into a consulting agreement with Wall Street Grand, LLC (“WSG”) to provide financial marketing consulting services for a period of three months starting January 15, 2012. The Company paid WSG $50,000 and issued 666,667 shares of common stock valued at $260,000, the fair market value on the date of issuance. On January 17, 2012, one of the noteholders of the 12% convertible promissory notes converted $50,000 plus accrued interest of $263 into 167,544 shares of common stock (Note 8). On November 15, 2012 the Company entered into a consulting agreement with Investor Awareness, Inc. (“InvA”) to provide financial public relations services for a period of twelve months starting November 15, 2012. The compensation to InvA is $4,000 per month for the first three months and $5,000 per month thereafter plus 60,000 restricted shares of our common stock for each 3 month period, beginning November 15, 2012. We issued 60,000 shares of our common stock on November 15, 2012 valued at $2,400 and issued 60,000 shares of our common stock on February 15, 2013 valued at $660, the fair market value, based on quoted trading price on the date of issuance and is being accounted for in accordance with ASC 505-50. This agreement can be terminated with a 30 day notice after six months. On December 31, 2012, the Company issued 200,000 shares of our common stock to satisfy accrued interest of $60,000 to the three noteholders of the 12% convertible promissory notes (Note 8). The notes pay interest at 12% per annum, in shares of our common stock at a conversion price of $0.30 per share. No gain or loss is recorded upon conversion. 16 TABLE OF CONTENTS Preferred stock Our Board of Directors, without further stockholder approval, may issue preferred stock in one or more series from time to time and fix or alter the designations, relative rights, priorities, preferences, qualifications, limitations and restrictions of the shares of each series. The rights, preferences, limitations and restrictions of different series of preferred stock may differ with respect to dividend rates, amounts payable on liquidation, voting rights, conversion rights, redemption provisions, sinking fund provisions and other matters. Our Board of Directors may authorize the issuance of preferred stock, which ranks senior to our common stock for the payment of dividends and the distribution of assets on liquidation. In addition, our Board of Directors can fix limitations and restrictions, if any, upon the payment of dividends on our common stock to be effective while any shares of preferred stock are outstanding. The rights granted to the holders of any series of preferred stock could adversely affect the voting power of the holders of common stock and issuance of preferred stock may delay, defer or prevent a change in our control. Common Stock Purchase Warrants Warrants Included in the 2010 Unit Offering In October 2010, we closed the sale of 5,250,000 units of our securities which resulted in gross proceeds to us of $525,000. The securities issued in this 2010 unit offering included Series A Warrants to purchase 1,750,010 shares of our common stock and Series B Warrants to purchase 1,750,010 shares of our common stock. Each Series A Warrant is exercisable into one share of common stock for three years from issuance at an exercise price of $0.45 per share. Each Series B Warrant is exercisable into one share of common stock for three years from issuance at an exercise price of $0.75 per share. The Series B Warrant is not exercisable by the holder unless the Series A Warrant has previously been exercised. Upon 30 days’ notice, we have the right to call any series of warrants at $0.01 per warrant at any time that the average 20-day last sale price exceeds 200% of the respective warrant exercise price. Other than the exercise price and call provisions of each series of warrant, and the restriction on the exercisability of the Series B Warrant, all other terms and conditions of the warrants are the same. As partial compensation for the placement agent services in this offering, we issued to the designees of Forge 175,003 Series A Warrants and 175,003 Series B Warrants to purchase shares of our common stock at an exercise price of $0.45 and $0.75 per share, respectively, exercisable on a cashless basis. The exercise price of the warrants and the number of shares of our common stock issuable upon the exercise of the warrants, sold to investor or provided to designees of Forge, are subject to proportional adjustment for stock splits, dividends and similar corporate events. Warrants Included in the 2011 Note Offering In connection with the 12% convertible promissory notes offering, we issued the purchasers Series C Warrants to purchase an aggregate of 733,335 shares of our common stock at an exercise price of $0.45 per share for three years from the date of issuance. The exercise price of the Series C warrant is subject to adjustment in the event of stock splits, dividends, recapitalizations and similar corporate events. As partial compensation for the placement agent services, we issued its designees of Forge Series C warrants exercisable at $0.45 per share into 73,335 shares of our common stock, exercisable on a cashless basis. The exercise price of the warrants and the number of shares of our common stock issuable upon the exercise of the warrants, sold to investor or provided to designees of Forge, are subject to proportional adjustment for stock splits, dividends and similar corporate events. The Company used the Black-Scholes option pricing model to value the warrants included in the note offering. Included in the assumptions of this calculation, the Company used a risk-free rate of 0.85% (based on the US Treasury note yield), five year maturity, volatility of 84.0% (based on the daily historical performance of a comparable Company’s stock over two years from the commitment date), and a strike price of $0.30 and $0.45, respectively. 17 TABLE OF CONTENTS Warrants Included in 2011 Unit Offering In March 2011, we closed the sale of 125,000 units of our securities which resulted in gross proceeds to us of $12,500. The securities issued in this 2011 unit offering included Series D Warrants to purchase 41,667 shares of our common stock and Series E Warrants to purchase 41,667 shares of our common stock. Each Series D Warrant is exercisable into one share of common stock for three years from issuance at an exercise price of $0.45 per share. Each Series E Warrant is exercisable into one share of common stock for three years from issuance at an exercise price of $0.75 per share. The Series E Warrant is not exercisable by the holder unless the Series D Warrant has previously been exercised. Upon 30 days’ notice, we have the right to call any series of warrants at $0.01 per warrant at any time that the average 20-day last sale price exceeds 200% of the respective warrant exercise price. Other than the exercise price and call provisions of each series of warrant, and the restriction on the exercisability of the Series E Warrant, all other terms and conditions of the warrants are the same. As partial compensation for the placement agent services in this offering, we issued to the designees of Forge 4,169 Series D Warrants with an exercise price of $0.45 per share and 4,169 Series E Warrants with an exercise price of $0.75 per share, which are exercisable on a cashless basis. The exercise price of the warrants and the number of shares of our common stock issuable upon the exercise of the warrants, sold to investor or provided to designees of Forge, are subject to proportional adjustment for stock splits, dividends and similar corporate events. The Company currently has 5,110,876 warrants that can be exercised for shares of our common stock outstanding. Range of Weighted Average Warrants Exercise Price Exercise Price Outstanding at June 30, 2012 $
